           Case 1:11-cr-00570-RDB Document 146 Filed 11/13/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         *

v.                                        *      Criminal No. RDB-11-0570

DONTA VAUGHN                              *

*      *       *       *    *     *   *  *    *  *                    *      *      *
                                MEMORANDUM ORDER

       The Defendant, Donta Vaughn (“Defendant” or “Vaughn”), is currently serving a two-

year period of supervised release on his federal convictions for escape from custody, in

violation of 18 U.S.C. § 751(a), and assault on a federal officer with a dangerous or deadly

weapon, in violation of 18 U.S.C. § 111. (See Judgment, ECF No. 24.) Vaughn’s supervised

release began on January 17, 2020. (See Petition on Supervised Release, ECF No. 124

(SEALED).) On March 31, 2020, Vaughn was arrested and charged in Baltimore City for:

“Assault 1st degree, Assault 2nd degree, Reckless Endangerment, Firearm Possession by a

Felon, CDS Possession of Firearm, Firearm Use Felon-Violent Crime and Illegal Possession

of Ammo.” (Id.) On April 6, 2020, based on these state charges, this Court issued a warrant

for Vaughn’s arrest for alleged violations of his supervised release. (ECF No. 124.) Vaughn

was released from state custody in early August on his personal recognizance while the state

charges remain pending.

       On August 12, 2020 United States Magistrate Judge Deborah L. Boardman held a

detention hearing on Defendant’s violation of supervised release. (ECF No. 132.) Judge

Boardman issued an Order detaining the Defendant pending a violation of supervised release

hearing, explaining:
        Case 1:11-cr-00570-RDB Document 146 Filed 11/13/20 Page 2 of 6



       On March 31, 2020, [Vaughn] was arrested and charged with possession of a
       firearm, first and second degree assault and other charges. The alleged victim
       is his girlfriend … There is a presumption of detention because there is probable
       cause to believe Mr. Vaughn committed a crime while on supervision. Mr.
       Vaughn has five prior federal felony convictions … He has violated supervised
       release on two prior occasions. In 2015, he was charged with first degree
       murder and convicted by a jury. His conviction was reversed on appeal, and he
       was acquitted by a jury at retrial in January 2020. Two months after his release
       from state custody after the acquittal on the murder charge, he was arrested and
       charged with the pending state charges.

(Detention Order, ECF No. 133.)         Accordingly, Judge Boardman found, by clear and

convincing evidence, that Vaughn poses a risk to the safety of other persons and the

community, and that there is no condition or combination of conditions which will reasonably

assure community safety. (Id.)

       Vaughn has appealed that order pursuant to 18 U.S.C. §3145(b). (ECF No. 141.) He

has also filed a series of correspondence expressing concerns over the COVID-19 Pandemic

and his underlying medical conditions. (ECF Nos. 143, 144, 145.)

                                 STANDARD OF REVIEW

       To determine whether detention is warranted pending a violation of supervised release

hearing, the court must consider the following factors enumerated in the Bail Reform Act, 18

U.S.C. § 3142(g): (1) the nature and circumstances of the offense charged, including

whether the offense is a crime of violence . . . or involves a . . . a controlled substance [or]

firearm; (2) the weight of the evidence against the person; (3) the history and characteristics

of the person . . . ; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.” A Defendant on supervised release

has the burden to establish by clear and convincing evidence that he will not flee or pose a

danger to any other person or the community if released. Fed. R. Cim. P. 32.1.
        Case 1:11-cr-00570-RDB Document 146 Filed 11/13/20 Page 3 of 6



       Pursuant to 18 U.S.C. § 3145(b), a defendant may appeal a magistrate judge’s detention

order to the District Court. The District Court must conduct its review de novo. United States

v. Stewart, 19 F. App’x 46, 47 (4th Cir. 2001). The District Court need not conduct a hearing

to adjudicate the appeal. United States v. Martin, --- F. Supp. 3d ---, 2020 WL 1274857, at *3

(D. Md. Mar. 17, 2020).

                                             ANALYSIS

       A de novo review of the record indicates that Magistrate Judge Boardman’s Detention

Order was proper. Vaughn has failed to meet his burden to show, by clear and convincing

evidence, that he will not pose a danger to any other person or the community. The 18 U.S.C.

§ 3142(g) factors clearly weigh in favor of detention, notwithstanding the potential spread of

COVID-19 among prison populations.


 I.    Nature and Circumstances of the Offense Charged.

       The offenses of conviction and the alleged violations of supervised release counsel in

favor of detention. Vaughn’s term of supervised release stems from convictions for escape

from custody, in violation of 18 U.S.C. § 751(a), and assault on a federal officer with a

dangerous or deadly weapon, in violation of 18 U.S.C. § 111. (See Judgment, ECF No. 24.)

The presently pending Violation of Supervised Release (“VOSR”) Petition alleges four

violations of supervised release. (ECF No. 124 (SEALED).) Three of these alleged violations

(Violations 1, 2, and 3) arise from a pending state court criminal proceeding. (District Court

of Maryland for Baltimore City Crim. Case No. 2B02418376.)       In these proceedings, Vaughn

is charged with, inter alia, first degree assault, second degree assault, reckless endangerment,

and firearm possession by a felon. (Id.) The remaining alleged violation (Violations 4) charge
         Case 1:11-cr-00570-RDB Document 146 Filed 11/13/20 Page 4 of 6



Vaughn with failing to pay a $200 special assessment and $250 in restitution. (ECF No. 124

(SEALED).) The serious nature of these charges and Vaughn’s alleged failure to adhere to

standard conditions of supervised release, weigh in favor detention.


 II.   Weight of the Evidence.

       As Judge Boardman found, there is probable cause to believe Vaughn committed a

crime while on supervision, as he was arrested and charged with possession of a firearm, first-

and second-degree assault and other charges. (ECF No. 124 (SEALED); ECF No. 133.)

Upon his arrest on March 31, 2020, Vaughn was also in possession of cocaine. (ECF No. 124

(SEALED).)


III.   History and Characteristics.

       In assessing the Defendant’s “history and characteristics,” this Court must consider,

among other factors, his “character . . . past conduct . . . [and] criminal history.” 18 U.S.C. §

3142(g)(3)(A). Vaughn’s previous convictions for escape from custody, assault on a federal

officer with a dangerous weapon, drug conspiracy, firearm possession, and possession of

contraband in prison, as well as his past violations of supervised release, strongly suggest that

he is a danger to the community. Vaughn has repeatedly demonstrated contempt for the law

and exhibits a propensity to commit further offenses.


IV.    Nature and Seriousness of the Danger to the Community.

       Vaughn’s release would pose a serious danger to the community.              Vaughn has

previously pled guilty to escape from custody and assault on a federal officer with a dangerous

or deadly weapon. He has previously failed to take seriously the conditions of supervised
           Case 1:11-cr-00570-RDB Document 146 Filed 11/13/20 Page 5 of 6



release. He now stands accused of similar behavior—specifically, assault and possession of a

firearm by a convicted felon. Vaughn has repeatedly demonstrated a predilection toward

unlawful activity involving weapons and shows no signs of ceasing this activity. Accordingly,

he poses a grave risk to the community.


 V.    Risks Associated with COVID-19.

       As this Court has noted, the spread of COVID-19 among prisoner populations is

relevant to the 18 U.S.C. § 3142(g) inquiry. United States v. Davis, ELH-20-0009, Memorandum

Opinion, ECF No. 21 at *6 (D. Md. Mar. 30, 2020). Vaughn states that he has tested positive

for COVID-19, and that, as of September 17, 2020, he was still experiencing symptoms. (ECF

No. 141.) He further contends that the Chesapeake Detention Facility (“CDF”), where he is

currently in custody, is facing an uptick in new positive cases of COVID-19. (Id.) The record

does not suggest that COVID-19 prevention practices at CDF are so substandard as to warrant

Vaughn’s release. As of November 9, 2020, CDF was reporting 39 staff members and 15

inmates had tested positive for COVID-19, with 38 staff members having recovered, and all

15 inmates having recovered. 1 No staff or inmate deaths have been reported. The number

of infections, coupled with social distancing policies and other precautions taken by CDF,

suggests that COVID-19 has been managed effectively and does not pose a risk so grave that

it warrants Vaughn’s release.


       Accordingly, it is HEREBY ORDERED this 13th day of November, 2020, that:




       1   See https://news.maryland.gov/dpscs/covid-19/.
    Case 1:11-cr-00570-RDB Document 146 Filed 11/13/20 Page 6 of 6



1. Vaughn’s Motion for Review of an Order of Detention by Magistrate Judge (ECF No.

   141) is DENIED;

2. Magistrate Judge Deborah L. Boardman’s Order of Detention (ECF No. 133) is

   AFFIRMED;

3. Counsel for Vaughn and the Government shall contact Chambers to schedule a VOSR

   Hearing; and

4. The Clerk of this Court shall transmit copies of this Memorandum Order to counsel.



                                                   ______/s/______________
                                                   Richard D. Bennett
                                                   United States District Judge
